UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2302



In re:   GREGORY GREEN,



                Petitioner.



On Petition for Writ of Mandamus.    (0:16-cv-00846-RBH)


Submitted:   January 31, 2017               Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregory Green, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Gregory Green petitions for a writ of mandamus, alleging that

the district court has unduly delayed in ruling on his 28 U.S.C.

§ 2254    (2012)    petition.       He   seeks    an    order      from   this    court

directing the district court to act.             We conclude that the present

record    does     not   reveal   undue       delay    in   the    district      court.

Accordingly, we grant leave to proceed in forma pauperis and deny

the mandamus petition.          We dispense with oral argument because the

facts    and   legal     contentions     are    adequately        presented    in   the

materials      before    this   court    and    argument     would    not     aid   the

decisional process.



                                                                    PETITION DENIED




                                          2